     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 1 of 9




 1    Gregory J. Kuykendall, Bar # 012508
      Amy P. Knight, Bar # 031374
 2    KUYKENDALL & ASSOCIATES
 3    531 S Convent Avenue
      Tucson, AZ 85701
 4    (520) 792-8033
 5    greg@kuykendall-law.com
      amyknight@kuykendall-law.com
 6
 7    Attorneys for Defendant Scott Daniel Warren

 8                               UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10
      United States of America,                    )
11                                                 )   No. 18-cr-00223-RCC(DTF)
                    Plaintiff,                     )
12                                                 )   DEFENDANT’S MOTION IN LIMINE
13    vs.                                          )   TO   PRECLUDE   GOVERNMENT
                                                   )   FROM   ARGUING   THAT    NOT
14    SCOTT DANIEL WARREN,                         )   CALLING THE BORDER PATROL
15                                                 )   CONSTITUTES CONCEALMENT
                    Defendant.                     )
16                                                 )
17
18           During opening statement and its questioning of witnesses so far, the government
19
      has clearly indicated its intention to rely on the fact that Dr. Warren did not affirmatively
20
21    report the presence of known or suspected undocumented people to the Border Patrol to

22    prove that he “harbored, concealed, or shielded from detection.” In fact, no legal obligation
23
      whatsoever exists for members of the general public to affirmatively alert authorities to
24
      any unlawful activity, including crimes and the presence of undocumented people.
25
26    Accordingly, any argument to the jury suggesting that not affirmatively alerting authorities
27    to the presence of undocumented people constitutes concealment would mislead them
28



                                                   1
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 2 of 9




 1    about the law, misinform them about the citizenry’s obligations, and deprive Dr. Warren

 2    of a fair trial. Consequently, the Court must preclude the government from making that
 3
      argument. In addition, the Court should instruct the jury on the lack of any duty to make
 4
 5    such reports, as requested in Defendant’s Proposed Jury Instructions.

 6       1. NO GENERAL OBLIGATION EXISTS TO REPORT CRIMINAL ACTIVITY.
 7
         “It has long been settled that there are no federal common law crimes; if Congress has
 8
      not by statute made certain conduct criminal, it is not a federal crime.” Wayne R. LaFave
 9
10    & Austin W. Scott, Jr., Substantive Criminal Law, West 1986, at § 2.1. The United States
11    Code does not spell out what actions are permissible; it specifies which acts are prohibited.
12
      In some situations, the prohibition may take the form of punishing the failure to take an
13
14    action for which the law imposes an affirmative duty. But neither an act nor an omission is
15    criminal unless a law specifically says it is. For this reason, statutes generally do not exist
16
      that state that the public does not have any legal duty to undertake particular actions, nor
17
18    that particular actions are not prohibited; absent a statute to the contrary, acts or omissions

19    are presumptively legal.
20
         Congress has spoken clearly both about what is prohibited in the area of interacting
21
      with undocumented people and what is prohibited regarding knowledge of illegal activity
22
23    and alerting, or declining to alert, authorities. Neither area imposes or recognizes any
24    obligation to alert law enforcement to the presence of known or suspected undocumented
25
      people.
26
27       A. Immigration-Specific Provisions

28       Although most immigration laws address rights, obligations, and procedures for non-


                                                    2
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 3 of 9




 1    citizens, several sections of Title 8 address the obligations of the public in interacting with

 2    non-citizens. For instance, § 1321 provides that “It shall be the duty of every person. . .
 3
      bringing an alien to, or providing a means for an alien to come to, the United States. . . to
 4
 5    prevent the landing of such alien in the United States at a port of entry other than as

 6    designated by the Attorney General or at any time or place other than as designated by the
 7
      immigration officers.” Sections 1322 and 1323 prohibit bringing people into the United
 8
      States without proper documentation. Section 1324, the provision under which Dr. Warren
 9
10    is charged, also prohibits “bringing in” at any place other than a designated port of entry;
11    transporting; concealing, harboring, or shielding from detection; encouraging or inducing
12
      to come to, enter, or reside in the United States;1 and certain employment actions.
13
14    Subsequent provisions provide additional employment-related prohibitions and
15    requirements, including creating an entirely voluntary system “for individuals and entities
16
      to file written, signed complaints respecting potential violations” (1324a(e)(1)(A)), and
17
18    forbid assisting with various types of illegal entry or importation (§§ 1327, 1328). Nowhere

19    does the United States Code create an affirmative obligation on anyone to alert authorities
20
      to the presence of undocumented people.
21
          Indeed, as scholars have noted, even Judges, who obviously have particular
22
23    responsibility to uphold the law, have no duty to report the presence of undocumented
24    people. See David P. Weber, “(Unfair) Advantage: Damocles’ Sword and the Coercive Use
25
26
27
      1
        The Ninth Circuit recently ruled this provision unconstitutionally overbroad. United
28    States v. Sineneng-Smith, 910 F.3d 461 (9th Cir. 2018).


                                                    3
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 4 of 9




 1    of Immigration Status in a Civil Society,” 94 Marq. L. Rev. 613, 664 (2010) (collecting

 2    Judicial Ethics opinions). In 2004, a House of Representatives bill that would have required
 3
      emergency medical providers to alert immigration authorities when they provided care to
 4
 5    undocumented people failed in the House, largely over concerns that such a requirement

 6    would deter people from seeking desperately needed medical care. See Summary, H.R.
 7
      3722 (108th Congress 2003-2004).2 If the law already included a reporting requirement
 8
      applicable to the general public—or to people providing medical care—no such bill would
 9
10    have been proposed, and its overwhelming defeat (88 to 331) highlights the fact that no
11    such requirement exists. Neither the general public nor hospitals and clinics have any legal
12
      obligation whatsoever to call the Border Patrol upon treating undocumented people.
13
14        B. General Provisions Regarding Reporting Criminal Activity
15        For nearly 200 years, the law in this country has recognized that whatever anyone may
16
      believe would constitute exemplary citizenship, citizens are not legally obligated to report
17
18    crimes. Marbury v. Brooks, 20 U.S. (7 Wheat.) 556, 575-76 (1822). As scholars have

19    explained, in the days before professional police forces existed, “the citizens had to perform
20
      the function of the police,” but in the modern era, “it is now the duty of law officials to
21
      pursue and punish criminals, and it is the duty of citizens to refrain from interfering.” See,
22
23    e.g., John V. Hurt, “Case Comment: Criminal Law – First Circuit Allows Guilty Plea for
24    Misprision to Stand Under Plain Error Review,” 41 Suffolk U. L. Rev. 387, 393 (2008).
25
          The federal law that comes closest to requiring the reporting of unlawful activity is 18
26
27
      2
       Summary available at https://www.congress.gov/bill/108th-congress/house-
28    bill/3722?q=%7B%22search%22%3A%5B%22H.R.+3722%22%5D%7D&s=3&r=1.


                                                    4
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 5 of 9




 1    U.S.C. § 4, Misprision of a Felony. This law, however, limits is reach to felonies, and

 2    improper entry by an alien (8 U.S.C. § 1325) is a misdemeanor. Moreover, the misprision
 3
      statute does not penalize a simple failure to affirmatively report; it only penalizes active
 4
 5    concealment. See United States v. Olson, 856 F.3d 1216 (9th Cir. 2017); Lancey v. United

 6    States, 356 F.2d 407, 410 (9th Cir. 1966) (“Mere silence, without some affirmative act, is
 7
      insufficient evidence. . .”); United States v. Ciambrone, 750 F.2d 1416, 1418 (9th Cir.
 8
      1984) (“A person who witnesses a crime does not violate 18 U.S.C. § 4 if he simply
 9
10    remains silent.”); United States v. Phillips, 827 F.3d 1171, 1175 (9th Cir. 2016) (misprision
11    not a “purely passive” offense because it has “long been interpreted to contain some
12
      element of active concealment”) (emphasis original). Similarly, while 18 U.S.C. § 1001,
13
14    punishes one who “falsifies, conceals, or covers up by any trick, scheme, or device a
15    material fact” on “any matter within the jurisdiction of the executive, legislative, or judicial
16
      branch of the Government of the United States,” it only applies to simple silence where an
17
18    affirmative legal duty to disclose exists. See United States v. White Eagle, 721 F.3dd 1108,

19    1116 (9th Cir. 2013); United States v. Varbel, 780 F.2d 758, 762 (“Since appellants were
20
      under no duty to report their currency transactions to or through the bank, there can be no
21
      concealment in violation of 18 U.S.C. § 1001.”).
22
23       Last year, a federal appeals court recognized that even prisoners, who have abridged
24    constitutional rights (Pell v. Procunier, 417 U.S. 817, 822 (1974)), have an absolute First
25
      Amendment right to refuse to serve as informants for law enforcement. Burns v.
26
27    Martuscello, 890 F.3d 77, 89 (2d. Cir. 2018) (recognizing explicit “right not to snitch” and

28    long-recognized Fourth Amendment right “to walk away from police questioning. When


                                                     5
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 6 of 9




 1    an individual, unsuspected of wrongdoing, is approached by a law enforcement officer, the

 2    individual need not answer any question put to him; indeed, he may decline to listen to the
 3
      questions at all and may go on his way.”) (internal quotation marks and citation omitted).
 4
 5       C. “Conceal, Harbor, or Shield from Detection”

 6       The government may not argue to the jury that § 1324(a)(1)(A)(iii) itself tacitly creates
 7
      a reporting obligation through its prohibition on “concealing, harboring, or shielding from
 8
      detection.” The law cited above clearly establishes that simply remaining silent about the
 9
10    presence of undocumented people is not unlawful, and no one has an obligation to call the
11    Border Patrol, even if they know for a fact that individuals are undocumented. Moreover,
12
      the law is now crystal clear in the Ninth Circuit that harboring “require[s] a finding that
13
14    Defendants intended to violate the law.” United States v. Tydingco, 909 F.3d 297, 303 (9th
15    Cir. 2018). Knowing about the presence of undocumented people without calling the
16
      Border Patrol does not violate the law, and thus cannot be done with the requisite intent.
17
18    Because the law does not require anyone to notify the Border Patrol, choosing not to

19    affirmatively call them cannot render an otherwise legal act criminal. Accordingly, the
20
      government may not argue to the jury that mere passive silence converted Dr. Warren’s
21
      otherwise-legal provision of humanitarian aid and hospitality into a crime.
22
23       Nor could any reasonable construction of “conceal, harbor, or shield from detection”
24    create a reporting obligation, even leaving aside the criminal intent requirement. The use
25
      of the word “conceal” in other similar statutes confirms that it requires an affirmative act
26
27    of hiding. Thus, the misprision statute, 18 U.S.C. § 4, refers to one who “conceals and

28    does not as soon as possible make known” the commission of a felony (emphasis added);


                                                   6
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 7 of 9




 1    if non-reporting constituted concealment, the statute would not need both. Courts have

 2    uniformly interpreted this provision to require an affirmative act of concealment. See
 3
      cases cited supra; see also United States v. Izarraga-Ponce, 2009 U.S. Dist. LEXIS
 4
 5    28540 (D. Id. 2009) (dismissing indictment because the only “concealment” alleged was

 6    failure to report).
 7
            An affirmative act of concealment must be something beyond simply allowing someone
 8
      inside, even to spend the night(s). One is not “concealing” houseguests simply by inviting
 9
10    them to sleep over; a homeless shelter is not “concealing” its clients by providing food and
11    beds. For instance, in Lancey, the bank robber spent the night at the defendant’s home, but
12
      that was not an affirmative act of concealment; rather, for this element, the Court relied on
13
14    the fact that the defendant had hidden a number of crucial items of evidence in the house
15    including the proceeds from the robbery, the demand note, a loaded gun, and license plates,
16
      in various drawers, bags, and boxes around his property, including in a nightstand and in
17
18    the garage. 356 F.2d at 411. Lying to authorities also qualifies as an affirmative act of

19    concealment. United States v. Hodges, 566 F.2d 674, 675 (9th Cir. 1977). In contrast, in
20
      United States v. King, 402 F.2d 694 (9th Cir. 1968), the Court reversed a conviction, finding
21
      that riding (or possibly driving) in a car with two people the defendant knew to have robbed
22
23    a bank while they were driven to a place from which they might escape, as well as receiving
24    some unspecified amount of the proceeds of the robbery, was not concealment. Id. at 697-
25
      98.
26
27          In Ciambrone, 750 F.2d at 1418, the Ninth Circuit focused its analysis on whether the

28    defendant’s acts ultimately “result[ed] in any greater concealment of the crime” (ultimately


                                                    7
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 8 of 9




 1    determining that making a partial disclosure to police while withholding important facts

 2    did not constitute concealing). Here, the government cannot reasonably argue that simply
 3
      allowing two migrants to remain in the No More Deaths facility for medical monitoring
 4
 5    without calling the Border Patrol made it more difficult for agents to apprehend them—

 6    indeed, it appears to actually have made it easier. The two men were observed standing
 7
      outside in the open, and agents quickly arrested them—something which would have been
 8
      much more difficult and dangerous to accomplish if the migrants had instead remained in
 9
10    the vast and remote desert wilderness, much of it without roads.
11       In sum, concealing indisputably requires an affirmative action of something beyond
12
      simply allowing a person to be inside—such as physically hiding them, or providing false
13
14    information about them—and requires some showing that the action actually made it more
15    difficult for law enforcement to locate the concealed people.
16
      Conclusion
17
18       The Government has not charged Dr. Warren with any crime relating to failure to

19    inform the Border Patrol of the presence of known or suspected illegal aliens, much less
20
      the knowledge of a felony. If it had, this Court would unquestionably be obligated to
21
      instruct the jury that “Mere failure to report a federal felony is not a crime.” (9th Circuit
22
23    Model Instruction 8.0A). The fact that the Government has not actually charged this crime
24    does not mean it is entitled to argue for to the jury that it should convict Dr. Warren of
25
      harboring based his failure to do something he had absolutely no obligation to do.
26
27    Accordingly, this Court should preclude the government from arguing for a conviction

28    based on failure to affirmatively inform the Border Patrol of the presence of known or


                                                   8
     Case 4:18-cr-00223-RCC-DTF Document 235 Filed 05/31/19 Page 9 of 9




 1    suspected undocumented people.

 2       Dated this 31st day of May, 2019
 3
                                                       KUYKENDALL & ASSOCIATES
 4
 5                                                     By /s/ Amy P. Knight________
                                                              Gregory J. Kuykendall
 6                                                            Amy P. Knight
 7                                                            531 S Convent Avenue
                                                              Tucson, AZ 85701
 8                                                            Attorneys for Defendant Scott
                                                              Daniel Warren
 9
10
11                                  CERTIFICATE OF SERVICE
12
             I certify that on May 31st, 2019, I electronically transmitted a PDF version of this
13    document to the Clerk of Court using the CM/ECF System for filing and for transmittal
14    of a Notice of Electronic Filing to the following CM/ECF registrants:

15           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
16           Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
             United States Attorney’s Office
17           405 W. Congress, Suite 4800
18           Tucson, AZ 85701

19
20
21
22
23
24
25
26
27
28



                                                   9
